DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Applicant discloses part 12 is named “swivel housing” AND “mounting base”.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Examiner notes that “the use of a confusing variety of terms for the same thing should not be permitted”.  
Applicant shows parts 44, 42, and 40 with respect to the bearing arrangement for the swivel function of the caster.  Applicant discloses that 44 is “bearing race”, 42 is a channel, and 40 is a channel.  Examiner notes that applicant does not disclose a part number for the claimed “bearings” in claim 17.  Is one of 44, 42, or 40, supposed to refer to the bearing itself?  
Appropriate correction is required.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Applicant claims “swivel housing” and “spring housing”, examiner assumes these refer to the same part.  Examiner notes that applicant does not show or disclose a “spring housing” and therefore assumes that all recitations of “spring housing” are intended to be “swivel housing” 12.
Applicant claims “fitting has a top portion” in claim 6, which examiner assumes is a typo for “upper portion 56”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 18, 19 are rejected under 35 U.S.C. 102a1 as being anticipated by 10155415 Lu.
Regarding claim 1, Lu discloses a spring-force-adjustable, height-adjustable industrial (these intended use terms are met by having the structure claimed) caster assembly, comprising: 
a mounting base (cone) attachable to a movable device 40; 
a swivel housing 10 rotatably coupled to the mounting base (cone); 
the swivel housing defining a spring space (figure 4); 
a spring assembly 25 provided at least partially in the spring space (figure 4); 
a side plate 22 assembly coupled to the spring assembly 25 and the swivel housing 10 such that the side plate assembly is pivotable relative to the swivel housing (at pivot pin 26); 
whereby the spring assembly 25 comprises spring member 25 and a fitting 23, which fitting is adjustable relative to the spring housing to pre-deflect the spring member in the spring space (spring compresses and expands to perform the function of “absorb shock forces from the lateral directions” (column 2, line 9).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in 

Regarding claim 2, Lu discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 1, whereby the fitting 23 is moveable relative to the swivel housing 10 as the side plate assembly 22 pivots relative to the swivel housing 10 in response to one or more forces applied to a caster wheel assembly rotatably coupled to the side plate assembly to further deflect the spring member to help absorb one or more such forces (shock absorbing feature, discussed in column 2, line 9).

Regarding claim 3, Lu discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 2, whereby the spring space (figure 4) is sized or shaped relative to the spring member 25 such that the spring space constrains the amount and/or direction of deflection of the spring member in response to one or more such forces applied to the caster wheel assembly (the space constrains how far the spring expands and contracts).

Regarding claim 18, Lu discloses a pallet truck 42 comprising a spring-force-adjustable, height-adjustable industrial caster assembly of claim 1.

Regarding claim 19, Lu discloses a moveable device 42 comprising a spring-force-adjustable, height-adjustable industrial caster assembly of claim 1.

Claim(s) 1 and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by 1686894 Buckert.
Regarding claim 1, Buckert discloses a spring-force-adjustable, height-adjustable industrial caster assembly, comprising: 
attachable to a movable device 28; 
a swivel housing 31 rotatably coupled to the mounting base 27 (by bearings 32); 
the swivel housing 31 defining a spring space (area where the spring 36 abuts the housing 31); 
a spring assembly provided at least partially in the spring space (figure 1); 
a side plate assembly 34 coupled to the spring assembly and the swivel housing 31 such that the side plate assembly is pivotable relative to the spring housing (pivots at pin 33); 
whereby the spring assembly comprises spring member 36 and a fitting 30, which fitting is adjustable relative to the spring housing to pre-deflect the spring member in the spring space (by the location of where the nut 15 is located on the fitting 30).

Regarding claim 17, Buckert discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 1, whereby the swivel housing 31 is rotatably coupled to the mounting base 27 by bearings 32 provided in a bearing race (channels) having a circumference and the spring space is provided within the circumference of the bearing race (as shown in figure 1).  Examiner notes that the spring is within the circumference of the bearing race because the spring is along the axis of the bearing race.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 1 above, and further in view of 5347680 Rippe.

Regarding claim 6, Lu discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 1, whereby the fitting 23 has a top portion 231, but the top portion 231 does not have a threaded portion with nut on the top.
Rippe discloses a caster having a similar swivel housing 12 and side plate assembly 30 that pivot together, the shock absorbing means includes a spring assembly 60 attached to the side plate assembly 30, the spring assembly having a spring 18, a fitting 66 having a top portion 72 having external threading for engagement with a pre- tensioning nut (nut 68) having internal threading, which pre-tensioning nut may be rotated relative to the fitting to adjust the fitting relative to the spring housing to pre-deflect the spring member (“nuts 68 are tightened on the elongate members 66 to move the loading plates 64 towards the front spring support section 12e until a desired preload is obtained.” Column 4, line 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to extend the body 231 of fitting 23 of Lu through the upper surface 21 of swivel housing 10 of Lu in order to apply a nut to the end of the body 231 of Lu, in the manner as taught in Rippe, as this is an old and well known method to adjust the preload of the spring in Lu.  Examiner contends that adding this well-known feature would allow the adjustment of the existing spring in Lu, in the common manner taught by Rippe.  Rippe teaches that making a spring between swivel housing and side plates of a caster is known and desired to be adjustable.  

spring-force-adjustable, height-adjustable industrial caster assembly of claim 6, whereby the pre-tensioning nut (68 of Rippe) is engageable using a common tool (has exterior chamfered surfaces).

Regarding claim 8, Lu as modified discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 6, whereby the pre-tensioning nut (68 of Rippe) is engageable using a torque wrench (nuts with exterior chamfered surfaces are capable of being engaged by a torque wrench).

Regarding claim 9, Lu as modified discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 6, whereby the pre-tensioning nut (68 of Rippe) is rotated relative to the fitting (spun around the threads) until a pre-determined torque value (which causes the spring to be at the desired preload).

Regarding claim 10, Lu as modified discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 9, whereby the pre-determined torque value corresponds to a certain pre-deflection of spring member (the distance that the nut travels along the longitude of the fitting affects the preload or pre-deflection of the spring of Lu).

Regarding claim 11, Lu as modified discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 6, whereby the mounting base (cone) defines a passage extending through a top mounting plate (shown in figure 4), which passage may be used to view, access and/or rotate the pre-tensioning nut.

spring-force-adjustable, height-adjustable industrial caster assembly of claim 1, whereby the spring assembly does not include a rod.  
Rippe discloses a caster having a similar swivel housing 12 and side plate assembly 30 that pivot together, the shock absorbing means includes a spring assembly 60 attached to the side plate assembly 30, the spring assembly having a rod 72 having a lower portion (engaging pivot pin 56) and an upper portion 66, the lower portion engaged with a fastener 56 coupled to the side plate assembly 14 and the upper portion 66 having a threaded section engaged with threading of a spring seat 68.  Rippe discloses the use of the rod 72 and nut 68 are for the purpose of: “nuts 68 are tightened on the elongate members 66 to move the loading plates 64 towards the front spring support section 12e until a desired preload is obtained.” Column 4, line 12).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to extend the body 231 of fitting 23 of Lu through the upper surface 21 of swivel housing 10 of Lu in order to apply a nut to the end of the body 231 of Lu, in the manner as taught in Rippe, as this is an old and well known method to adjust the preload of the spring in Lu.  Examiner contends that adding this well-known feature would allow the adjustment of the existing spring in Lu, in the common manner taught by Rippe.  Rippe teaches that making a spring between swivel housing and side plates of a caster is known and desired to be adjustable.  

Regarding claim 13, Lu as modified discloses the spring-force-adjustable, height-adjustable industrial caster wheel of claim 12, whereby the side plate 22 of Lu is pivotable relative to the swivel housing 10 (at pin 26) by rotating the spring seat 68 relative to the rod 72 to change the distance between the mounting base and a wheel assembly coupled to the side plate assembly.  Examiner notes that the nut 68 shortens or extends the length allowing the spring to expand or contract.  Examiner 

Regarding claim 14, Lu as modified discloses the spring-force-adjustable, height-adjustable industrial caster wheel of claim 13, whereby the spring seat 68 and the rod 72 are engageable using common tools (nut has chamfered exterior surfaces).

Regarding claim 15, Lu as modified discloses the spring-force-adjustable, height-adjustable industrial caster wheel of claim 13, whereby the spring seat 68 and the rod 72 are engageable using a tool, but does not disclose the use of an allen wrench.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different tool engagement feature on the nut 68 of Lu as modified, as the kind of tool utilized is an obvious equivalent of any other tool, or manual adjustment.  

Regarding claim 16, Lu as modified discloses the spring-force-adjustable, height-adjustable industrial caster wheel of claim 12, whereby the mounting base 10 defines a passage extending through a top mounting plate 21, which passage may be used to view, access and/or rotate the spring seat and/or the rod.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lu as applied to claim 3 above, and further in view of 2021/0229491 McKay.
Regarding claim 4, Lu discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 3, whereby the spring space has a non-descript shape.

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a conical spring of McKay in Lu and shape the space holding the spring to correlate to the shape of the equivalent spring of McKay.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu.
Regarding claim 5, Lu discloses the spring-force-adjustable, height-adjustable industrial caster assembly of claim 2, whereby the spring member is made from a material, but does not disclose the particular material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the spring of Lu of any known material, including elastomers, plastics, polymers.  Examiner contends that the spring of Lu may be made of any material that provides the structure with the characteristics required in Lu.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY M MORGAN/Primary Examiner, Art Unit 3677